Bushnell, J.
Defendant Floyd H. Schlientz has appealed from a decree of divorce, claiming that “the facts and the equities require a more equitable distribution” of property “to both parties.” The trial judge awarded the entire equity in a farm, all of the household goods, and a 1946 Chevrolet automobile to plaintiff Agnes C. Schlientz.
Defendant was awarded a 1941 Plymouth automobile, certain tools and machinery used by him in the business of manufacturing crates, together with all completed crates. Plaintiff was required to pay the sum of $100 for the use and benefit of defendant’s attorney.
The parties in 1941 purchased on land contract farm property near Ada, Michigan, for $2,900. At the time of trial there was a balance of $1,400 du¿ on this contract..
The trial judge did not file a written opinion, but at the close of the testimony made a lengthy statement on the record. In it he said very little about the property settlement.
The testimony shows that since 1942 plaintiff made almost all the payments on the land contract, and this was admitted by defendant when he was cross*55-examined. The. property settlement as adjudged in the decree is supported by the testimony. The record does not show that the property settlement was inequitable, nor are we inclined to substitute our judgment for that of the trial judge. See authorities cited in Sickrey v. Sickrey, ante, p 51.
Plaintiff made a counter statement of the questions involved in which she recited the details of the property settlement. She concluded her counter statement with the assertion that “upon these facts” the settlement was not a miscarriage of justice. In her argument under the title, “Conclusion and Belief Prayed,” she asks—
“that the decree be modified only so as to relieve plaintiff from paying the $100 to defendant’s attorney and from turning over and giving to defendant her 1934 Plymouth automobile.”
It is unusual practice to require a wife to pay all or a part of her husband’s attorney fee. Although the question argued was not raised in the statement of questions involved, we are constrained to modify the decree by vacating that part respecting the payment of $100. See Court Buie No 67 (1945).
The decree as modified is affirmed. Costs to appellee.
Boyles, C. J., and Beid, North, Dethmers, Btttzel, Carr, and Sharpe, JJ., concurred.